DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed June 30, 2022 (hereafter the “6/30 Reply”) has been entered, and Claims 2-3, 26 and 35 have been canceled.  
Claims 1, 6, 10, 12-13, 15-18, 21 and 39 are pending.  

Specification
All references to the specification herein will be to the Substitute Specification (of 29 pages) filed March 29, 2019.   

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 1 recites “wherein said difference is a single base difference, a two-base difference, a small insertion or deletion of 1 to 6 bases, or a substitution mutation” (emphasis added; see part f)ii)).  
This objection has been previously presented. 
While original Claim 7 as filed July 27, 2018 provides support for the subject matter of the emphasized wording, the specification fails to provide proper antecedent basis for that subject matter.  
Response to Applicant Arguments
Applicant’s arguments in the 6/30 Reply (see pg 6, 2nd to last ¶) have been fully considered.  The arguments are not persuasive. 
Applicant argues as follows:

    PNG
    media_image1.png
    175
    508
    media_image1.png
    Greyscale

As a first matter, the instant issue is an objection to the specification rather than an objection to Claim 1.  
Next, the basis of the objection includes the requirements of 37 CFR 1.75(d)(1), which states in part that “the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description” (emphasis added), where “description” does not refer to the claims of the instant application, nor PCT/US2017/015229 or US Prov. Appl’n 62/288,869, from which the instant application claims benefit of priority.  
Thus, Applicant’s assertion of “the claims form part of the original disclosure”, while correct, does not obviate the requirements of 37 CFR 1.75(d)(1).    
And regarding Applicant’s argument based on MPEP 608.01(o), the first sentence therein states “[t]he meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification”.  Thus there is no limitation to “claims first presented late in prosecution” as Applicant asserts.  Instead, that guidance is consistent with 37 CFR 1.75(d)(1) as quoted above.  
In light of the above, Applicant’s arguments are not persuasive, and the objection is maintained. 

Claim Interpretation
Amended Claim 1 recites the following five subparts in part g):

    PNG
    media_image2.png
    556
    790
    media_image2.png
    Greyscale

And while the conjunction “and” is used to combine subparts i) through v), a review of subparts iv) and v) shows that they necessarily occur in the alternative.  Stated differently, and while each of subparts iv) and v) requires an act of “identifying”, that act is based on when a potential rare or potential non-clonal mutation” is not present or present, in subparts iv) and v), respectively  And because a mutation cannot be both (not present and present), embodiments of part g) are necessarily interpreted as encompassing either subpart iv) or subpart v) in the alternative because no embodiment can encompass both.  
In the interest of advancing prosecution, it is noted that the above interpretation can be expressly presented in part g) by revising it to recite the combination of subparts i) through iii) and either of subpart iv) or subpart v).   

Claim Objections - New
Claim 1 is objected to because of the following informalities:  part e), line 3, of the claim recites “the sequenced members of the one Watson and the one Crick family” (emphasis added) contains a clerical error and so should recite either 
--the sequenced members of the one Watson family and the one Crick family--; or
--the sequenced members of the one Watson and the one Crick families--.  
Appropriate explanation and/or correction is required.

Claim Rejections - 35 USC § 112 – Withdrawn
In light of claim cancellations and amendments to Claim 1, the previous rejections of Claims 1-3, 6, 10, 12-13, 15-18, 21, 26, 35 and 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, regarding parts d) and e) of Claim 1 have been withdrawn.  
In light of its cancellation, the previous separate rejection of Claim 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  

Claim Rejections - 35 USC § 101 – Withdrawn 
In light of its cancellation, the previous rejection of Claim 3 under 35 U.S.C. § 101 has been withdrawn.  

Claim Rejections - 35 USC § 103 –Withdrawn and New
In light of claim cancellations and amendments, the previous rejection of Claims 1-3, 6, 10, 12-13, 15-18, 21, 26, 35 and 39 under 35 U.S.C. 103 as being unpatentable over Schmitt et al. and Osborne et al. has been withdrawn.  
But see new rejection with inclusion of Kennedy 2013 below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 10, 12-13, 15-18, 21 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (WO 2013/142389 A1, published September 26, 2013) in view of Kennedy et al. (PLOS Genetics, September 2013 I Volume 9 I Issue 9 I e1003794, hereafter “Kennedy 2013”, cited in IDS filed 8/7/2018) and Osborne et al. (US 20160289753 A1, published October 6, 2016 and effectively filed at least as of November 26, 2014), where Schmitt et al. and Osborne et al. are as previously cited.  
This rejection has not been previously presented and is necessitated by amendment. 
This rejection is based upon the broadest reasonable interpretation of Claim 1, wherein the steps of “diluting at least a portion” and “amplifying” in parts c) and d), respectively, are construed as encompassing any equivalent step(s) of reducing the number of “double-stranded adaptor-ligated fragments” to be amplified according to part d) and then further processed according to the remaining parts of Claim 1 (i.e. parts e) through g)).  This interpretation is consistent with the instant specification, which provides no express definition for “diluting” (or any variation thereof) and the following descriptions therefrom:
--“Dilution decreases the number of DNA molecules (five are shown) from the original population in a random manner” (pp 3-4, bridging sentence);
--“Either two or three serial dilutions [ ] were evaluated” (pg 5, second paragraph, line 3);
--the non-limiting examples of how dilution “can be done” and the effects and features accomplished thereby (pg 10, first full paragraph to the end of the page); and 
--the exemplification with serial dilutions in Example 1 (pp 15-16, bridging paragraph) and Example 3 (pp 21-22, bridging paragraph).

Exemplary embodiments within the above interpretation, and consistent with the instant specification, includes taking all, or a portion, of “a library of double-stranded adaptor-ligated fragments”, making it part of a larger aqueous reaction volume, and amplifying those fragments in that larger volume by use of the ligated adaptors.  
As previously indicated, both Schmitt et al. and Osborne et al. are directed to methods of sequencing as a common field of endeavor. 
Schmitt et al. teach a method of obtaining the sequence of a double- stranded target nucleic acid (Duplex Consensus Sequencing or DCS), see pg 4, ¶0010).  Embodiments of the DCS method for sequencing DNA and obtaining the sequence of target DNA molecules (see e.g. pg 52, claim 15 of Schmitt et al.) include 
randomly shearing (see e.g. ¶¶0014, 0073, 0083, 0092, and 00114; pp 38-40, Example 3) or digesting with site-specific restriction endonucleases (see e.g. ¶0068) double-stranded DNA from a human DNA sample (including circulating neoplastic cells in blood/serum, see e.g. ¶¶0084 and 00110) to form a library of fragments (see e.g. ¶¶0012, 0014, 0018, 0023, 0028, 0046, 0073, and 0085, 0092, 00102), which corresponds to part a) of Claim 1 and to Claim 39; 
ligating adaptors having barcodes indicating one special DNA population to ends of the fragments to form a library of adaptor-ligated fragments (see e.g. ¶¶0009; 0010; 0012; 0028; 0031; 0034; 0078; 0086; 0092 which is labeled “Sequencing library preparation”, with emphasis added; 00114; 00124; and Figure 1) such that each end of the fragments has a distinct end, such as by a “hybrid method using a combination of sheared ends and a shorter n-mer tag [ ] in the adaptor may also serve as unique molecular identifiers (see e.g. ¶0038), which correspond to part b) of Claim 1 and to Claims 17 and 21 (also see below regarding Claim 17);
taking from AMPure XP bead purified, adaptor-ligated DNA fragments, “375 ng adaptor-ligated DNA” for PCR amplification (see e.g. pg 30, ¶0093), which corresponds to “diluting at least a portion of the library of double-stranded adaptor-ligated fragments” in part c) of Claim 1;
amplifying the adaptor-ligated fragments to form families from a single strand of an adaptor-ligated fragment (see e.g. ¶¶0079, 0093, 0099; Figure 1; and claim 17 of Schmitt et al.), which corresponds to part d) of Claim 1, including the correspondence between “ SMI family” and the “ SMI family” in Figure 1 to a ‘Watson family and corresponding Crick family’ in part d);
sequencing family members to obtain nucleotide sequence of a plurality of family members of an adaptor-ligated fragment (see e.g. ¶¶0096, 0098, 00115-00116, and 00131; pp 36-38, Example 2; Figure 3; and claims 29-30), which corresponds to part e) of Claim 1 because they teach more than one “Reads having common (i.e., identical) SMI sequences were grouped together” (see e.g. ¶0096); and
aligning nucleotide sequence of a member of a first family to a reference sequence (see ¶0096 for “Reads were aligned to the human genome with the Burrows-Wheeler Aligner (BWA). The consensus sequences were then paired with their strand-mate by grouping each 24 nucleotide tag of form AB in read 1 with its corresponding tag of form BA in read 2”, emphasis added; and ¶00103 for “only those positions in the genome [ ] at which fewer than 5% of reads differed from the hg19 reference sequence were considered”; and ¶00128, Table 1 for “raw reads that [ ] map to the reference genome”), which corresponds to part f)i) of Claim 1.
Further regarding part g), and especially subparts i) to iii) thereof, in Claim 1, Schmitt et al. teach the following

    PNG
    media_image3.png
    178
    851
    media_image3.png
    Greyscale

This corresponds to “performing [ ] in silico with data analysis software” in part g).  Also see Figure 10 for computer executable “Python code for pairing DCS reads among partner strands”.  
Regarding part g), subparts ii) and iii), of Claim 1, Schmitt et al. teach that 
“the SMI tags were used to group together PCR duplicates that arose from individual single-stranded DNA molecules and to create a consensus sequence from the family of duplicates. At least 3 PCR duplicates were required, with at least 90% agreement in sequence among all duplicates, to consider a site for mutations” (emphasis added; see pgs 35, ¶00104),

where “[a]t least 3” corresponds to “at least two members” in subparts ii) and iii).  Also see their teaching that 
“[f]ollowing tagging with a double-stranded SMI and PCR amplification, a family of molecules is obtained that arose from a single DNA molecule; members of the same PCR "family" are then grouped together by virtue of having a common (i.e., the same) SMI tag sequence. The sequences of uniquely tagged PCR duplicates are subsequently compared in order to create a PCR consensus sequence. Only DNA positions that yield the same DNA sequence in a specified proportion of the PCR duplicates in a family, such as 90% of the duplicates in one embodiment, are used to create the PCR consensus sequence. This step filters out random errors introduced during sequencing or PCR to yield the PCR consensus sequences, each of which derives from an individual molecule of single-stranded DNA This set of PCR consensus sequences are called single strand consensus sequences (SSCSs)” (emphasis added; see pgs 32-33, bridging ¶0099).

The above teachings are related to the recitations of “identifying a difference between [ ] at least two members” and a “reference sequence” in subpart ii), where the instant application as filed does not define the term “reference sequence”.  Taken together, an artisan having ordinary skill would recognize the above as describing the creation of “a consensus sequence” by evaluating multiple (i.e. at least two) PCR duplicated sequences against each other, where each duplicated sequence is a ‘reference’ sequence for the other to arrive at a consensus sequence that accurately reflects the starting “single” template sequences used.  This corresponds to subpart ii).  
As for the recitation of a difference as “a single base difference, a two-base difference, a small insertion or deletion of 1 to 6 bases, or a substitution mutation” in part g), subpart ii) of Claim 1 and in Claim 6, Schmitt et al. teach that ‘[w]hen an apparent mutation is, due to a PCR or sequencing error, the substitution will only be seen on a single strand. In contrast, with a true DNA mutation, complementary substitutions will be present on both strands (see Figure 4C)” (emphasis added; see pg 32, ¶0098).  They further teach identifying mutations in Figure 3 and detecting single base substitutions in ¶¶00136-00137 on page 45.  
These additional teachings also correspond to part g), subpart iii) of Claim 1 and “identifying the difference” in “at least two members of said one corresponding Crick family” because Schmitt et al. teach identification of mutations based on “complementary substitutions will be present on both strands”, where each of the two strands is reflected by the consensus sequence for each as explained above.  Regarding “identifying [ ] a potential rare or potential non-clonal mutation” in subpart iii), Schmitt et al. further teach “[t]rue mutations would result in an equal balance between mutations on the reference strand and their complementary mutation on the anti-reference strand” (see pgs 43-44, ¶¶00131-00133).
Additionally regarding part e) of Claim 1, as well as Claims 10 and 18, Schmitt et al. teach the following:
“[t]he requirement for 90% of sequences to agree to score a position is a highly conservative cutoff. For example, with a group size of eight, a single disagreeing read will lead to 87.5% agreement and the position will not be scored. If all groups in an experiment are of size nine or less, this cutoff will thus require perfect agreement at any given position to score the position” (emphasis added; see pgs 36-37, bridging ¶00109).

An artisan having ordinary skill would recognize the above as teaching “a group size of eight” members of a “Watson” or “Crick” family that corresponds to Claim 1, and the emphasized portion is with reference to seven ‘agreements’ among “a group size of eight”, or 7 out of 8 members in agreement, resulting in the indicated “87.5% agreement”.  Thus with “a group size of” nine members, a single disagreement (or 8 out of 9 members in agreement) results in slightly less than 88.9% agreement.  And with “a group size of” ten members, a single disagreement (or 9 out of 10 members in agreement) results in the 90% agreement taught by Schmitt et al.  Thus Schmitt et al. teach the use of at least 10 members of a group of sequences corresponding to the “Watson” or “Crick” family in part e) and part g) subparts ii) and f)iii), of Claim 1 and in Claims 10 and 18.  The above is also consistent with the 10 members of the group in each of (a), (b) and (c) in Figure 3 (see also pgs 5-6, bridging ¶0014) of Schmitt et al.  
Regarding Claims 12-13, Schmitt et al. further teach sequencing mitochondrial and nuclear DNA (see e.g. pg 6, ¶0016, pp 36-38, Example 2, and pp 23-24, ¶0075).
Regarding Claims 15-16, Schmitt et al. teach use of Y-shaped or U-shaped adaptors (see e.g. ¶¶0023-0025 and 0032-0042; and their claim 14).  
Further regarding Claim 17, Schmitt et al. also teach use of “two distinct adaptors” and ligation of a duplex DNA fragment to “Adaptor 1” and “Adaptor 2” (see pgs 14-15, ¶¶0040-0045, esp. 0040 and 0045).
Schmitt et al. do not expressly teach “diluting” as presented in part c) of Claim 1 (and as interpreted; see Claim Interpretation section above).  To the extent they also do not expressly teach the specifics of the second half of part d) in Claim 1, see Osborne et al. as described below.  Schmitt et al. also do not teach sequencing the diluted adaptor-ligated fragments to generate sequence information of germline and/or clonal mutations (as presented in part f) of Claim 1) and identifying potential mutations as actual “rare or non-clonal” mutations in part g), subpart iv) of Claim 1.
Addressing parts f) and g) first, and concerning Schmitt et al.’s DCS method, Kennedy 2013 teach that “[u]pon remapping of [ ] duplex consensus sequence (DCS) reads back to the reference genome, any deviations from the reference sequence are considered true mutations”, see pg 2, right col., first full ¶.  The last sentence in that paragraph further teaches that the “frequency of mutations in a sampled population of mtDNA is calculated as the number of DCS mutant molecules divided by the number of DCS wild-type molecules observed at any given genomic position” (emphasis added), where the “frequency of mutations [ ] observed” indicates sequencing and analysis/identification relative to “wild-type” sequence(s) in the sampled population, and the frequency indicates a comparison of a mutation to the wild-type sequence(s).  Thus, it would have been obvious to an artisan having ordinary skill to modify Schmitt et al.’s DCS method to include comparison of mutant sequences to “wild-type” sequence(s) in the sampled population (as taught by Kennedy 2013) as an advantageous extension of the method to include “frequency of mutations” information.  
Regarding “diluting” in part c) and the specifics of the second half of part d) in Claim 1, Osborne et al. teach methods for analyzing minority variant DNA sequences with “sampling” of adaptor ligated DNA fragments prior to amplification, sequencing, and sequence analysis (see e.g. steps 104-112 in Figure 1).  Regarding fragments and “sampling” (see pg 2, ¶¶0023-0024, and pg 4, ¶0048), they also teach sampling as “diluting part of the adaptor-tagged sample into a larger volume and then removing a portion of the diluted sample [ ] for use in the next step of the method” (see pg 7, ¶0081), which corresponds to the “diluting” in part c) of Claim 1 because their “diluting part [ ] into a larger volume” corresponds to “a diluted sample” in part c).  
Moreover, Osborne et al. teach a “sampling step is a key element [and] because it is followed by amplification of the sampled molecules, it controls and defines the probability of sequencing the copies of the same molecule multiple times so one can generate a consensus and eliminate sequencing errors” and “provides the means to identify copies of the same molecule” and when sequencing/reading a minority variant, allows one to avoid “inaccurately ‘correcting’ the minority-variant to the wildtype sequence” (see pg 13, ¶0138).  And in the immediately following paragraph, they also teach an embodiment of “Tagmentation” to generate adaptor-ligated fragments of DNA and how sampling of that material is “thereby imposing a mass bottleneck to strike the needed balance between sampling different molecules and getting sequence information from multiple copies of each molecule” (underlining added).  See also their Figures 9 and 10, as well as pg 15, Example 2, regarding “bottleneck”.  
Osborne et al. further teach dilution of their samples to “no more than 0.00001%”, or “less than 1/5,000,000th)”, of adaptor-ligated fragments being used (see pg 7, ¶0081), which corresponds to part c) of Claim 1.  Regarding part d) of Claim 1 and the limitation of
“wherein the number of double-stranded adaptor-ligated fragments present in said diluted sample is such that, during said amplifying, less than 10 Watson families and corresponding Crick families are formed from said double-stranded adaptor-ligated fragments”,

this clause is interpreted as meaning that the extent of “diluting” is adequate to result in the stated numbers of “less than 10 families” being the result.  Because the range of dilution taught by Osborne et al. overlaps with that of the instant specification on pp 15-16, bridging paragraph, the limitations of this clause are necessarily present in Osborne et al. in the absence of a patentable distinction in the specific embodiments encompassed by Claim 1. 
In the context of a method of Schmitt et al. and Kennedy 2013 that includes comparison of mutant sequences to “wild-type” sequences among the sampled population (as explained above), the artisan having ordinary skill would recognize that a diluted sample of Osborne et al. corresponds to the sample population of Schmitt et al. and Kennedy 2013.  Additionally, it would logically follow that as the extent of dilution increases, wild-type sequences are more likely to remain (despite dilution) because they are expected to significantly outnumber actual mutant sequences.  So, a comparison that finds a ‘match’ between ‘mutated’ and wild-type sequences is more likely to indicate a non-mutation (i.e. a wild-type sequence instead), which corresponds to part g), subpart v).  On the other hand, a comparison that finds a ‘non-match’ between ‘mutated’ and wild-type sequences is more likely to indicate an actual mutation, which corresponds to part g), subpart iv).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Schmitt et al. to
(A) include diluting of adaptor-ligated fragments (i.e. a “sampling” step of Osborne et al.) to take advantage of the “bottleneck” available thereby, 
(B) include the sequencing and analysis of wild-type sequences among the diluted adaptor-ligated fragments (i.e. among Kennedy 2013’s sampled population) and then compare those to the instances of ‘mutant’ sequences, as taught by Kennedy 2013,
with the reasonable expectation of successfully improving the method with (A) better detection and analysis of minority variants (i.e. mutations) and (B) higher confidence in identifying actual mutations because of the dilution that disparately affects mutant and wild-type sequences, all without surprising or unexpected results.  Additional motivation for (A) is provided by Osborne et al., who teach the diluting step as eliminating sequencing errors.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (taught by Osborne et al. and Kennedy 2013) to expand and improve the similar method (of Schmitt et al.) in the same way.  

Further regarding the second half of part d) in Claim 1, and in the event that the limitations therein are defined in a manner other than as explained above, the Office does not have facilities for examining and comparing the claimed limitations with the teachings of Schmitt et al. in view of Osborne et al. and Kennedy et al.  Thus the burden is on applicant to show a novel or unobvious difference between the claim and the method of the prior art (i.e., that the methods of Schmitt et al. in view of Osborne et al. are not “sufficient”).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

Response to Applicant Arguments
Applicant’s arguments on pages 9-11 of the 6/30 Reply have been fully considered with the evidence of record and to the extent they apply to the above rejection.  The arguments are not persuasive.  
Applicant argues that Schmitt et al. and Osborne et al. do not teach the additional elements of amended Claim 1, namely the “sequencing at least a portion” in part f) and subparts iv) and v) of part g).  This is not persuasive in light of the teachings of Kennedy 2013 as explained above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635